


EXHIBIT 10.16.1(a)

 

AMENDMENT NO. 1

 

Dated as of June 1, 2003 to

 

PARTICIPATION AGREEMENT

 

(P1)

 

Dated as of December 30, 1996

 

among

 

OGLETHORPE POWER CORPORATION

(AN ELECTRIC MEMBERSHIP CORPORATION),

(formerly Oglethorpe Power Corporation

(An Electric Membership Generation & Transmission Corporation))

 

ROCKY MOUNTAIN LEASING CORPORATION,

 

U.S. BANK NATIONAL ASSOCIATION

(successor to State Street Bank and Trust Company and

Fleet National Bank),

not in its individual capacity, except

as expressly provided herein, but solely

as Owner Trustee,

 

SUNTRUST BANK (formerly Suntrust Bank, Atlanta)

not in its individual capacity, except

as expressly provided herein, but solely

as Co-Trustee,

 

PHILIP MORRIS CAPITAL CORPORATION

 

and

 

UTRECHT-AMERICA FINANCE CO.

 

ROCKY MOUNTAIN

PUMPED STORAGE HYDROELECTRIC PROJECT

 

--------------------------------------------------------------------------------


 

AMENTMENT NO. 1

TO

PARTICIPATION AGREEMENT

(P1)

 

This AMENDMENT NO. 1, dated as of June 1, 2003 (this “Amendment”) to
PARTICIPATION AGREEMENT (P1), dated as of December 30, 1996, among
(i) OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), (formerly
Oglethorpe Power Corporation (An Electric Membership Generation & Transmission
Corporation)) an electric membership corporation organized under the laws of the
State of Georgia (herein, together with its successors and permitted assigns,
called “Oglethorpe”), (ii) ROCKY MOUNTAIN LEASING CORPORATION, a corporation
organized under the laws of the State of Delaware (herein, together with its
successors and permitted assigns, called “RMLC”), (iii) PHILIP MORRIS CAPITAL
CORPORATION, a corporation organized under the laws of the State of Delaware, as
Owner Participant (herein, in such capacity, together with its successors and
permitted assigns, called the “Owner Participant”), (iv) U.S. BANK NATIONAL
ASSOCIATION (successor to State Street Bank and Trust Company and Fleet National
Bank), a national banking association organized and existing under the laws of
the United States, not in its individual capacity, except as specifically
provided herein, but solely as a trustee under the Trust Agreement (herein in
its capacity as a trustee under the Trust Agreement, together with its
successors and permitted assigns, called the “Owner Trustee” and herein in its
individual capacity, together with its successors and permitted assigns, called
the “Non-Georgia Trust Company”), (v) SUNTRUST BANK (formerly known as Suntrust
Bank, Atlanta), a state banking corporation organized and existing under the
laws of the State of Georgia, not in its individual capacity, except as
specifically provided herein, but solely as trustee under the Trust Agreement
(herein in its capacity as a trustee under the Trust Agreement, together with
its successors and permitted assigns, called the “Co-Trustee” and herein in its
individual capacity, together with its successors and permitted assigns, called
the “Georgia Trust Company”), and (vi) UTRECHT-AMERICA FINANCE CO., a
corporation organized under the laws of the State of Delaware, as the Lender
(herein together with its successors and permitted assigns, the “Lender”).

 

WITNESSETH:

 

WHEREAS, Oglethorpe, RMLC, the Owner Participant, the Non-Georgia Trust Company,
the Georgia Trust Company and the Lender have heretofore executed and delivered
the Participation Agreement in connection with the Overall Transaction;

 

WHEREAS, Section 8.8 of the Participation Agreement sets forth the terms and
conditions under which Oglethorpe may be required to provide Qualifying
Additional Security for its obligations under the Head Lease and the Facility
Sublease;

 

WHEREAS, the parties to the Participation Agreement agree that the provisions of
Section 8.8 of the Participation Agreement, as in existence prior to this
Amendment, did not accurately reflect the intent of such parties at the time of
the execution and delivery of the Participation Agreement with respect to the
amount to be payable or drawable in accordance with such Qualifying Additional
Security; and

 

--------------------------------------------------------------------------------


 

WHERAS, the parties to the Participation Agreement have agreed to amend the
provisions of Section 8.8 of the Participation Agreement to reflect their intent
by the execution and delivery of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.           DEFINITIONS; INTERPRETATION OF THIS AMENDMENT

 

The capitalized terms used in this Amendment (including the foregoing recitals)
and not otherwise defined herein shall have the respective meanings specified in
Appendix A to the Participation Agreement.  The general provisions of Appendix A
shall apply to terms used in this Amendment and specifically defined herein.

 

SECTION 2.           AMENDMENT OF SECTION 8.8

 

The third and fourth sentences of Section 8.8 of the Participation Agreement are
hereby amended in their entirely to read as follows:

 

“Qualifying Additional Security shall consist of surety bonds issued by a
Qualifying Surety Bond Provider or a Qualifying Letter of Credit in favor of the
Co-Trustee and the Owner Participant (in the case of Qualifying Additional
Security securing Oglethorpe’s obligations under the Head Lease and the Special
Equity Head Lease Remedy) and in favor of RMLC or the Owner Participant (in the
case of Qualifying Additional Security securing Oglethorpe’s obligations under
the Facility Sublease), in each case payable or drawable in an amount equal to
$21,099,693 and payable or drawable for such purposes as the Qualifying Head
Lease Surety Bond and Qualifying Sublease Surety Bond then in effect are payable
or drawable.  Oglethorpe’s obligation in this Section 8.8 may be satisfied by
increasing the maximum amounts payable under the existing Qualifying Head Lease
Surety Bond and Qualifying Sublease Surety Bond by $21,099,693 each.”

 

SECTION 3.           ALL PROVISIONS OF PARTICIPATION AGREEMENT TO REMAIN IN
EFFECT

 

Except as expressly amended pursuant to Section 2 of this Amendment, all
provisions of the Participation Agreement remain in full force and effect.

 

SECTION 4.           MISCELLANEOUS

 

Section 4.1            Counterparts.  This Amendment may be executed in any
number of counterparts, each executed counterpart constituting an original but
all together only one Amendment.

 

Section 4.2            Effectiveness.  This Amendment has been dated as of the
date first above written for convenience only.  This Amendment shall be
effective on the date of execution and delivery by each of the parties hereto.

 

2

--------------------------------------------------------------------------------


 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

(formerly Oglethorpe Power Corporation (An Electric

 

Membership Generation & Transmission Corporation))

 

 

 

By:

 

/s/ Thomas A. Smith

 

Name:

Thomas A. Smith

 

Title:

President and Chief Executive Officer

 

Date:

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

ROCKY MOUNTAIN LEASING CORPORATION

 

 

 

 

By:

 

/s/ Thomas J. Brendiar

 

Name:

Thomas J. Brendiar

 

Title:

Vice President and Treasurer

 

Date:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION (as successor to State Street Bank and Trust
Company and Fleet National Bank)

 

not in its individual capacity, except to the extent provided herein, but solely
as Owner Trustee under the Trust Agreement

 

 

 

 

 

By:

 

/s/ Mark A. Forgetta

 

Name:

Mark A. Forgetta

 

Title:

Vice President

 

Date:

 

 

 

 

 

 

 

 

(Signatures continued on next page)

 

3

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK (formerly known as SunTrust Bank, Atlanta)

 

in its individual capacity, to the extent provided herein, and as Co-Trustee
under the Trust Agreement

 

 

 

 

 

By:

 

/s/ B.A. Donaldson

 

Name:

B.A. Donaldson

 

Title:

Vice President

 

Date:

 

 

 

 

 

 

 

 

PHILIP MORRIS CAPITAL CORPORATION

 

 

 

 

By:

 

/s/ James C. McCrea

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

UTRECHT-AMERICA FINANCE CO.

 

 

 

 

By:

 

/s/ Nancy J. McIver

 

Name:

Nancy J. McIver

 

Title:

Vice President

 

Date:

 

 

 

 

 

 

 

 

By:

 

/s/ David I. Dietz

 

Name:

David I Dietz

 

Title:

Treasurer

 

Date:

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT 10.16.1(a)

 

AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT (P1)

 

The following table indicates for each transaction the name of the corresponding
Owner Participant:

 

Amendment
to Agreement

 

Date

 

Owner Participant

 

 

 

 

 

P1

 

June 1, 2003

 

Philip Morris Capital Corporation

 

 

 

 

 

P2

 

June 1, 2003

 

Philip Morris Capital Corporation

 

 

 

 

 

F3

 

June 1, 2003

 

First Chicago Leasing Corporation

 

 

 

 

 

F4

 

June 1, 2003

 

First Chicago Leasing Corporation

 

 

 

 

 

N5

 

June 1, 2003

 

NationsBanc Leasing & R.E. Corporation

 

 

 

 

 

N6

 

June 1, 2003

 

Philip Morris Capital Corporation
(transferee from NationsBanc Leasing & R.E. Corporation)

 

--------------------------------------------------------------------------------
